Slip Op. 18 - 70

                            J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - - x
XI’AN METALS & MINERALS IMPORT & EXPORT :
CO., LTD.,
                         Plaintiff,     :

                  -and-                       :

THE STANLEY WORKS (LANGFANG) FASTENING :
SYSTEMS CO., LTD. and STANLEY BLACK AND
DECKER, INC.,                           :

            Consolidated-Plaintiffs,       :      Consolidated
                                                  Court No. 15-00109
                    v.                        :

UNITED STATES,                                :
                            Defendant,
                  -and-                       :

MID CONTINENT STEEL & WIRE, INC.,             :

              Intervenor-Defendant.     :
- - - - - - - - - - - - - - - - - - - - x


          Upon consideration of the results of remand filed by the

defendant pursuant to the court’s slip opinion 17-120, 41 CIT ___,

356 F. Supp. 3d 1346 (2017), and of the comments thereon filed by the

consolidated plaintiffs and the intervenor-defendant; and noting

the absence of any comments from the plaintiff with particular

respect to the first issue hereinafter described of which it, and

not the consolidated-plaintiffs, complained; be it
Consol. Court No. 15-00109                                      Page 2


          ORDERED, ADJUDGED and DECREED that, with respect to the

issue of the allocation of labor costs and the recalculation of the

financial ratios on remand in accordance with the court’s opinion,

after   consideration   of   the   parties’   comments   and   further

consideration of Antidumping Methodologies in Proceedings Involving

Non-Market Economies: Valuing the Factor of Production: Labor, 76

Fed. Reg. 36092 (June 21, 2011), Elkay Mfg. Co. v. United States,

38 CIT ___, 34 F. Supp. 3d 1369 (2014), remand results sustained, 40

CIT ___, 180 F. Supp. 3d 1245 (2016), aff'd sub nom. Guangdong

Dongyuan Kitchenware Indus. Co. v. United States, 702 Fed. Appx.

981 (Fed.Cir. 2017); and of the histories of Clearon Corp. v.

United States, Slip Op. 14-88, 38 CIT ___ (July 14, 2014), first

remand results remanded, Slip Op. 15-91, 39 CIT ___ (Aug. 20,

2015), second remand results sustained, Slip Op. 16-110, 40 CIT ___

(Nov. 23, 2016), aff’d, 711 Fed. Appx. 648 (Fed.Cir. 2018); and of

Hangzhou Yingqing Material Co. v. United States, 40 CIT ___, 195
F. Supp. 3d 1299 (2016), remand results sustained, 41 CIT ___, 222
F. Supp. 3d 1292 (2017), the remand result on said issue be, and it

hereby is, vacated in order to abide precedent; and it is further


          ORDERED that the original final determination on the

foregoing issue, as articulated in Certain Steel Nails from the
Consol. Court No. 15-00109                                             Page 3


PRC,   80    Fed.Reg.   18816    (April   8,   2015),   PDoc   294,   via   the

accompanying final issues and decision memorandum, PDoc 276, be,

and it hereby is, reinstated; and it is further


              ORDERED, ADJUDGED and DECREED that, with respect to the

issue of the transcription error in consolidated-plaintiff’s post-

verification factor-of-production database, in consideration of

correction thereof in the results of remand and “Commerce’s duty to

determine margins as accurately as possible”, Lasko Metal Prod.,

Inc. v. United States, 43 F.3d 1442, 1443 (Fed.Cir. 1994), that

correction be, and it hereby is, affirmed.


Dated:      New York, New York
            June 19, 2018


                                          /s Thomas J. Aquilino, Jr.
                                                 Senior Judge